 
Exhibit 10.3
AMENDMENT
 
AMENDMENT, dated as of September 14, 2006 (this “Amendment”), to the PLEDGE
AGREEMENT dated as of September 28, 2005 (as amended hereby and as further
amended, supplemented or modified from time to time, the “Pledge Agreement”)
made by CCH I, LLC (the “Grantor”) in favor of THE BANK OF NEW YORK TRUST
COMPANY, NA, as collateral agent (in such capacity, the “Collateral Agent”) for
the holders (the “Holders”) from time to time of the Notes (as defined below)
and any holders of Pari Passu Secured Indebtedness (as defined in the
Indenture), pursuant to the Indenture, dated as of September 28, 2005 (as
amended by the Supplemental Indenture (as defined below) and as further amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Grantor, CCH I Capital Corp. (“Capital Corp.”) and The Bank of New York
Trust Company, NA, as Trustee.
 
W I T N E S S E T H :
 
WHEREAS, the Grantor and Capital Corp. have issued 11% Senior Secured Notes due
2015 pursuant to the Indenture (collectively, the “Original Notes”);
 
WHEREAS, in connection with the purchase of the Original Notes by the Holders
the Pledge Agreement was executed and delivered by the Grantor to the Collateral
Agent for the benefit of the Secured Parties;
 
WHEREAS, the Grantor and Capital Corp. have issued Additional Notes (together
with the Original Notes and any other Additional Notes issued after the date
hereof, the “Notes”) pursuant to a Supplemental Indenture dated as of the date
hereof (the “Supplemental Indenture”); and
 
WHEREAS, in connection with the Supplemental Indenture the parties have agreed
to amend the Pledge Agreement upon the terms and conditions set forth herein;
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in consideration of the premises contained herein,
the parties hereto agree as follows:
 
1. Defined Terms. Unless otherwise defined herein, capitalized terms which are
defined in the Indenture are used herein as defined therein.
 
2. Amendment to First Recital. The first recital to the Pledge Agreement is
hereby amended by replacing the parenthetical “(collectively, the ‘Notes’)” with
the parenthetical “(collectively, the ‘Original Notes’).”
 
3. Amendment to Definition of “Issuer”. The definition of “Issuer” in Section
1.1 of the Pledge Agreement is hereby deleted in its entirety and replaced with
the following definition:
 
 
 

--------------------------------------------------------------------------------


 
“Issuers”: CCH II, LLC, a Delaware limited liability company, and CC VIII, LLC,
a Delaware limited liability company.
 
4. New Definition of “Notes”. Section 1.1 of the Pledge Agreement is hereby
amended by inserting the following definition:
 
“Notes”: the Original Notes, the Additional Notes issued on September 14, 2006
and any other Additional Notes issued after such date.
 
5. Amendment to Definition of “Pledged LLC Interests”. The words “the Issuer” in
the definition of “Pledged LLC Interests” in Section 1.1 of the Pledge Agreement
are hereby deleted in its entirety and replaced with the words “each Issuer.”
 
6. Amendment to Section 3.4(a). Section 3.4(a) of the Pledge Agreement is hereby
deleted in its entirety and replaced with the following:
 
“The Pledged LLC Interests constitute all the issued and outstanding shares of
all classes of Equity Interests of CCH II, LLC and all the issued and
outstanding shares of all classes of Equity Interests owned by the Grantor of CC
VIII, LLC.”
 
7. Amendments to Sections 4.3(a) and 4.3(d). Each occurrence of the words “the
Issuer” in Sections 4.3(a) and 4.3(d) of the Pledge Agreement is hereby deleted
in its entirety and replaced with the words “any Issuer.”
 
8. Amendment to Section 4.3(b). Section 4.3(b) of the Pledge Agreement is hereby
deleted in its entirety and replaced with the following:
 
“Without delivery of all certificates representing any equity interests in any
Issuer that are owned by the Grantor, the Grantor will not and will not permit
such Issuer to, amend such Issuer’s certificate of formation or operating
agreement to provide that any Equity Interests in such Issuer constitute a
security under Section 8-103 of the Applicable UCC or the corresponding code or
statute of any other applicable jurisdiction.”
 
9. Amendment to Section 4.3(c). Section 4.3(c) of the Pledge Agreement is hereby
amended by deleting the words “the Issuer” and replacing them with the words
“CCH II, LLC.”
 
10. CC VIII Acknowledgement and Consent. The Grantor shall use its commercially
reasonable efforts to cause CC VIII, LLC to execute and deliver on the date
hereof the Acknowledgement and Consent in the form of Annex 1 hereto.
 
11. Grant of Security Interest in New Collateral. The Grantor hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by the Grantor or in which the Grantor now has or at any time in the
future may acquire any right, title or interest, as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations (as defined
in the Pledge Agreement):
 
2

--------------------------------------------------------------------------------


 
all of the Grantor’s right, title and interest in and to the Equity Interests of
CC VIII, LLC and all Proceeds (as defined in the Pledge Agreement) thereof.
 
12. Reaffirmation of Existing Grant of Security Interest. The Grantor hereby
reaffirms its grant to the Collateral Agent, for the benefit of the Secured
Parties, of a security interest in all of the following property now owned or at
any time hereafter acquired by the Grantor or in which the Grantor now has or at
any time in the future may acquire any right, title or interest, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Secured
Obligations: all of the Grantor’s right, title and interest in and to the Equity
Interests of CCH II, LLC and all Proceeds thereof.
 
13. Reaffirmation of Representations and Warranties. The Grantor hereby
reaffirms the accuracy of the representations and warranties set forth in
Section 3 of the Pledge Agreement.
 
14. Conditions to Effectiveness of this Amendment. This Amendment shall become
effective upon receipt by the Collateral Agent of counterparts of this Amendment
duly executed by the Issuers, the Parent Guarantor and the Trustee.
 
15. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
 
16. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 




* * * * *


 

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
 
CCH I, LLC
 
By: /s/ Eloise Schmitz      
                                  Name: Eloise Schmitz
                              Title: Senior Vice President, Strategic Planning
 
 
 
CCH I CAPITAL CORP.
 
By: /s/ Eloise Schmitz      
                                      Name: Eloise Schmitz             
                                      Title: Senior Vice President, Strategic
Planning
 
 
 
CHARTER COMMUNICATIONS HOLDINGS, LLC
 
By: /s/ Eloise Schmitz      
                                      Name: Eloise Schmitz
                                      Title: Senior Vice President, Strategic
Planning
 
 
 
THE BANK OF NEW YORK TRUST COMPANY, NA
 
By: /s/ M Callahan      
                                      Name: M. Callahan
                      Title: Vice President
 
 
 

Pledge Agreement Amendment

--------------------------------------------------------------------------------


                                                         
                                                          ANNEX 1
 
ISSUER’S ACKNOWLEDGMENT AND CONSENT
 
The undersigned hereby acknowledges receipt of a copy of (i) the Pledge
Agreement, dated as of September 28, 2005 (as amended and as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Agreement”; capitalized terms used herein as defined therein), made by CCH
I, LLC, a Delaware limited liability company, for the benefit of The Bank of New
York Trust Company, NA, as Collateral Agent and (ii) the Amendment to the
Agreement, dated as of September 14, 2006. The undersigned agrees for the
benefit of the Collateral Agent and the Holders as follows:


1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.


2. The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Section 4.3(a) of the Agreement.


CC VIII, LLC


 
By: /s/ Eloise Schmitz           
      Name: Eloise E. Schmitz
      Title: Senior Vice President, Strategic Planning


Address for Notices:
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Fax: (314) 965-8793

